Citation Nr: 0601816	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  00-23 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder on 
a direct basis or secondary to service-connected status post-
anterior cruciate ligament repair, right knee, with mild 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on periods of active duty for training and 
inactive duty training between June 1983 and February 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1999 RO decision that, in pertinent part, 
denied service connection for a low back disorder on a direct 
basis or secondary to service-connected status post-anterior 
cruciate ligament repair, right knee, with mild degenerative 
joint disease.  In June 1999, the veteran filed a timely 
notice of disagreement.  In August 2000, the RO issued a 
statement of the case, and in December 2000, the veteran 
perfected his appeal.

In October 2001, a videoconference hearing was conducted 
before a Veteran's Law Judge.  Thereafter, in January 2002, 
and again in November 2004, the Board remanded the veteran's 
claim for additional evidentiary development and to ensure 
compliance with the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

A low back disorder was not shown during service, and is not 
causally related to or otherwise aggravated by the veteran's 
service-connected disabilities.




CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, nor proximately due to, the result of, or 
aggravated by his service-connected disabilities. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2005); Allen v. Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for a low back 
disorder.  Specifically, he alleges that this condition was 
incurred during his military service.  He also contends, in 
the alternative, that this condition has been caused or 
aggravated by his service-connected right knee disorder 
and/or right shoulder disorder.

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on his behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Historically, the veteran served on periods of active duty 
for training and inactive duty training between June 1983 and 
February 1998.  In reviewing the veteran's claims folder, 
there are no complaints or diagnosis of a low back disorder 
noted in the service medical records.  Medical history 
reports, completed by the veteran in October 1983, July 1988, 
and August 1992, denied any history of recurrent back pain.  
The service medical records did show treatment for right knee 
injuries, as well as the surgical repair of a torn anterior 
cruciate ligament in August 1992.  A treatment report, dated 
in May 1990, noted treatment of a shoulder injury incurred 
while moving the breech of a howitzer.

The veteran filed his claim seeking service connection for a 
back disorder in May 1998.  At his October 2001 
videoconference hearing before the Board, the veteran 
testified that he injured his back and shoulders while moving 
a howitzer during service.  He denied having any back pain at 
the time of this incident.  The veteran also testified that 
his low back disorder was caused or aggravated by his 
service-connected right knee disorder.  He reported that he 
started seeking treatment for his low back disorder near the 
end of the year 2000.   

In support of his claim, the RO has obtained all of the 
medical treatment records identified by the veteran, and 
scheduled him for pertinent VA examinations.  

In January 1999, a VA physical examination was conducted.  
The report of this examination noted that the veteran's back 
began to bother him following his right knee surgery.  He 
denied having any particular back injury.  Physical 
examination revealed some tenderness to palpation of the 
lumbar area, bilaterally.  The report noted that he had a 
normal gait, including heel walking, toe walking and tandem 
walking.  X-ray examination of the lumbar spine revealed a 
normal impression.  The report concluded with a diagnosis of 
degenerative spondylosis of the lumbar spine with lower 
lumbar and lumbosacral disc derangement.  

The report of an MRI examination of the lumbar spine, 
performed in February 2001, revealed an impression of no 
significant abnormality.  A follow-up treatment report, dated 
in February 2001, noted that the MRI was negative, and that 
there was no evidence of stenosis, bulging discs, osteophytes 
or foraminal narrowing.  The physician noted that the veteran 
does have some pain in his back that radiates down into his 
leg and suggested that this may be due to soft tissue 
problems rather than bony structures or disc.  A June 2001 
treatment report described the veteran's gait as steady.

In June 2003, a VA examination for joints was conducted.  The 
report noted that the examiner noted that he reviewed the 
veteran's claim folder.  As for his back, the report stated, 
"[t]he veteran stated that he did not have an injury to the 
lower back, but his lower back started bothering him after 
service, and he currently gets low back pain constantly."  
Physical examination revealed the veteran to be ambulatory, 
without any assistance or devices, and that his gait was 
normal.  The lumbar spine exhibited no deformity, tenderness, 
or external abnormalities.  Range of motion testing of the 
lumbar spine revealed forward flexion to 90 degrees, 
extension to 20 degrees, lateral flexion to 35 degrees, 
bilaterally, and rotation to 30 degrees, bilaterally.  Muscle 
tone was within normal limits and was equal, bilaterally.  
The report concluded, in part, with diagnoses of status post 
anterior cruciate ligament repair of the right knee, left 
knee strain, and lumbar strain.  The VA examiner opined that 
the veteran's lumbar strain was unlikely related to his right 
knee disorder. 

An addendum to this examination, dated in March 2004, noted 
the VA examiner's opinion that it was unlikely that the 
veteran's back disorder developed in the service.  In support 
of his opinion, the VA examiner indicated that there was no 
evidence of a back injury or treatment for a back disorder 
during service, and that the veteran indicated that his back 
pain started after service.  The VA examiner further opined 
that it was unlikely that the veteran's low back disorder was 
related to his right knee disorder.  In support of his 
opinion, the VA examiner noted that there was no evidence in 
the literature that knee problems cause back problems.  He 
commented that it is possible theoretically that someone 
would alter their gait and thus increase the force on the 
spine and cause problems, however, in the absence of anything 
in the literature supporting this possibility; it would be 
speculation to state any relationship.  On this point, the 
Board adds that the evidence of record indicates that the 
veteran's gait is normal.

A second addendum, dated in August 2005, was obtained to 
clarify the VA examiner's prior opinions.  The VA examiner 
indicated that it was unlikely that the veteran's right knee 
condition either caused or permanently aggravated any back 
condition.  The VA examiner stated that it was possible it 
could have caused some transient pain in his back; however, 
there is no evidence in the literature to support the fact 
that a right knee condition will permanently cause or 
permanently aggravate a back condition enough to cause a 
disability.  

As noted above, the veteran has presented alternative 
theories regarding the etiology of his current low back 
condition.  Although the veteran is certainly competent to 
provide a report of a history of symptoms, he is not shown to 
have the requisite medical expertise to provide a clinical 
opinion that his current low back disorder is causally 
related to his military service or his service-connected 
disabilities. Espiritu v. Derwinski, 2 Vet. App. 492.  

While the veteran is shown to currently have a low back 
condition, there is no medical evidence indicating that this 
condition has been caused or aggravated by his service-
connected right knee disorder, or any of the other conditions 
for which he is service-connected (chronic right shoulder 
strain).  The veteran's service medical records are 
completely silent as to complaints of or treatment for a low 
back condition.  Moreover, there is no competent evidence 
linking this condition in any manner to the veteran's 
service-connected disabilities of the right knee and 
shoulder.

As noted above, a physician has opined, based upon a review 
of the record and a physical examination that the veteran's 
current condition is not related to service, and has not been 
caused or aggravated by the veteran's service-connected right 
knee disorder.  This is the only competent medical opinion of 
record, and it does not support the veteran's claim for 
service connection herein.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

A preponderance of the evidence on file is against the 
veteran's claim for service connection for a low back 
disorder.  This disability was first formally diagnosed in 
2000, was not incurred in or aggravated by active service, 
nor proximately due to, the result of, or aggravated by his 
service-connected disabilities.

As the preponderance of the evidence is against the claim for 
service connection for bilateral leg disorders, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Duty to Notify and Assist

VA has certain notice and assistance requirements it affords 
claimants.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The June 2000, January 2001, May 2003, August 2005 letters 
from the RO, the May 1999 RO decision, the August 2000 
statement of the case (SOC), and the June 2001, March 2004 
and September 2005 supplemental SOCs, and the Board's prior 
remands in January 2002 and in November 2004, advised the 
veteran what information and evidence was needed to 
substantiate his claim herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  The RO's 
August 2005 letter specifically asked for any evidence in the 
veteran's possession that pertains to his claim.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide have been met.   

Further, the Board finds that any defect with respect to the 
timing of the notice provided was harmless error.  Although 
complete notice may not have been provided to the appellant 
prior the initial adjudication, the appellant has not been 
prejudiced thereby.  In making this determination, the Board 
notes that the Veterans Claims Assistance Act of 2000 was 
enacted after the RO's initial adjudication in this matter.  
Moreover, the content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
Also, the appellant has been provided with every opportunity 
to submit evidence and argument in support of his claim, to 
respond to VA notices, and otherwise afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Most recently, in September 2005, he indicated 
that he had no additional evidence to submit in support of 
his claim herein. Thus, the Board considers any defect in the 
timing of the notice provided to the veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran was 
provided multiple VA examinations in connection with this 
claim.  Thus, the Board considers the VA's duty to assist is 
satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him would serve no useful purpose.  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case as it pertains to the claim herein 
adjudicated.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

Service connection for a low back disorder on a direct basis 
or secondary to service-connected disabilities is denied.


____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


